Exhibit 10.2
RESTRICTED STOCK AGREEMENT
 
THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of the 5th day of
June, 2008 (the “Date of Grant”), between Cardtronics, Inc., a Delaware
corporation (the “Company”), and Brad Conrad (the “Employee”).
 
1.             Award.  Pursuant to the Cardtronics, Inc. 2007 Stock Incentive
Plan (the “Plan”), as of the Date of Grant, 25,000 shares (the “Restricted
Shares”) of the Company’s common stock, par value $0.0001 per share, shall be
issued as hereinafter provided in the Employee’s name subject to certain
restrictions thereon.  The Restricted Shares shall be issued upon acceptance
hereof by the Employee and upon satisfaction of the conditions of this
Agreement.  The Employee acknowledges receipt of a copy of the Plan, and agrees
that this award of Restricted Shares shall be subject to all of the terms and
provisions of the Plan, including future amendments thereto, if any, pursuant to
the terms thereof.
 
2.             Definitions.  Capitalized terms used in this Agreement that are
not defined below or in the body of this Agreement shall have the meanings given
to them in the Plan.  In addition to the terms defined in the body of this
Agreement, the following capitalized words and terms shall have the meanings
indicated below:
 
(a)           “Disability” shall mean the Employee’s disability entitling the
Employee to benefits under the long-term disability plan maintained by the
Company or an Affiliate; provided, however, that if the Employee is not eligible
to participate in such plan, then the Employee shall be considered to have
incurred a “Disability” if and when the Committee determines in its discretion
that the Employee is permanently and totally unable to perform his or her duties
for the Company or any Affiliate as a result of any medically determinable
physical or mental impairment as supported by a written medical opinion to the
foregoing effect by a physician selected by the Committee.
 
(b)           “Earned Shares” means the Restricted Shares after the lapse of the
Forfeiture Restrictions without forfeiture.
 
(c)           “Forfeiture Restrictions” shall have the meaning specified in
Section 3(a) hereof.
 
(d)           “Involuntary Termination” shall mean any termination of the
Employee’s employment with the Company that does not result from a resignation
by the Employee; provided, however, the term “Involuntary Termination” shall not
include a Termination for Cause or any termination as a result of death or
Disability.
 
(e)           “Termination for Cause” shall mean the termination of the
Employee’s employment with the Company by the Company for “cause” as such term
(or any similar term) is defined in the Employee’s employment agreement with the
Company or any Affiliate; provided, however, that if the Employee does not have
such an employment agreement or the Employee’s employment agreement does not
define the term “cause” (or any similar term), then “Termination for Cause”
shall mean the termination of the Employee’s employment with the Company based
on a determination by the Committee (or its delegate) that the Employee (i) has
engaged in gross negligence, gross incompetence or willful misconduct in the
performance of the Employee’s duties with respect to the Company or any
Affiliate, (ii) has refused without proper legal reason to perform the
Employee’s duties and responsibilities to the Company or any Affiliate, (iii)
has materially breached any material provision of a written agreement or
corporate policy or code of conduct established by the Company or any Affiliate,
(iv) has willfully engaged in conduct that is materially injurious to the
Company or any Affiliate, (v) has disclosed without specific authorization from
the Company confidential information of the Company or any Affiliate that is
materially injurious to any such entity, (vi) has committed an act of theft,
fraud, embezzlement, misappropriation or willful breach of a fiduciary duty to
the Company or any Affiliate, or (vii) has been convicted of (or pleaded no
contest to) a crime involving fraud, dishonesty or moral turpitude or any felony
(or a crime of similar import in a foreign jurisdiction).
 
 
 

--------------------------------------------------------------------------------

 
 
3.             Restricted Shares.  The Employee hereby accepts the Restricted
Shares when issued and agrees with respect thereto as follows:
 
(a)           Forfeiture Restrictions.  The Restricted Shares may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of, and in the event of termination of the Employee’s employment
with the Company for any reason, the Employee shall, for no consideration,
forfeit to the Company all Restricted Shares.  The prohibition against transfer
and the obligation to forfeit and surrender Restricted Shares to the Company
upon termination of employment as provided in the preceding sentence are herein
referred to as the “Forfeiture Restrictions.”  The Forfeiture Restrictions shall
be binding upon and enforceable against any transferee of Restricted Shares.
 
(b)           Lapse of Forfeiture Restrictions.  Provided that the Employee has
been continuously employed by the Company from the Date of Grant through the
lapse date set forth in the following schedule, the Forfeiture Restrictions
shall lapse with respect to a percentage of the Restricted Shares determined in
accordance with the following schedule:
 

    Percentage of Total Number     of Restricted Shares as to Which Lapse Date  
Forfeiture Restrictions Lapse       First Anniversary of the Date of Hire    25%
Second Anniversary of the Date of Hire    25% Third anniversary of the Date of
Hire    25% Fourth anniversary of the Date of Hire     25% The Date of Hire was
April 14, 2008.    


Notwithstanding the above schedule, in the event the Employee dies or becomes
Disabled during the term of his employment, the percentage of the total number
of shares as to which the Forfeiture Restrictions shall lapse shall
automatically increase by 25% of the shares awarded.
 
“Disabled” shall mean Employee being unable to perform Employee’s duties or
fulfill Employee’s obligations to the Company by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months as determined by the Company and certified in writing by a competent
medical physician selected by the Company.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(c)           Certificates.  A certificate evidencing the Restricted Shares
shall be issued by the Company in the Employee’s name, pursuant to which the
Employee shall have all of the rights of a stockholder of the Company with
respect to the Restricted Shares, including, without limitation, voting rights
and the right to receive dividends (provided, however, that dividends paid in
shares of the Company’s stock shall be subject to the Forfeiture Restrictions
and further provided that dividends that are paid other than in shares of the
Company’s stock shall be paid no later than the end of the calendar year in
which the dividend for such class of stock is paid to stockholders of such class
or, if later, the 15th day of the third month following the date the dividend is
paid to stockholders of such class of stock).  Notwithstanding the foregoing,
the Company may, in its discretion, elect to complete the delivery of the
Restricted Shares by means of electronic, book-entry statement, rather than
issuing physical share certificates.  The Employee may not sell, transfer,
pledge, exchange, hypothecate or otherwise dispose of the stock until the
Forfeiture Restrictions have expired, and a breach of the terms of this
Agreement shall cause a forfeiture of the Restricted Shares.  The certificate,
if any, shall be delivered upon issuance to the Secretary of the Company or to
such other depository as may be designated by the Committee as a depository for
safekeeping until the forfeiture of such Restricted Shares occurs or the
Forfeiture Restrictions lapse pursuant to the terms of the Plan and this
Agreement.  At the Company’s request, the Employee shall deliver to the Company
a stock power, endorsed in blank, relating to the Restricted Shares.  Upon the
lapse of the Forfeiture Restrictions without forfeiture, the Company shall cause
a new certificate or certificates to be issued without legend (except for any
legend required pursuant to applicable securities laws or any other agreement to
which the Employee is a party) in the name of the Employee in exchange for the
certificate evidencing the Restricted Shares or, as may be the case, the Company
shall issue appropriate instructions to the transfer agent if the electronic,
book-entry method is utilized.
 
(d)           Corporate Acts.  The existence of the Restricted Shares shall not
affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding.  The prohibitions of Section 3(a) hereof shall not apply to
the transfer of Restricted Shares pursuant to a plan of reorganization of the
Company, but the stock, securities or other property received in exchange
therefore shall also become subject to the Forfeiture Restrictions and
provisions governing the lapsing of such Forfeiture Restrictions applicable to
the original Restricted Shares for all purposes of this Agreement, and the
certificates, if any, representing such stock, securities or other property
shall be legended to show such restrictions.
 
4.            Withholding of Tax.  To the extent that the receipt of the
Restricted Shares or the lapse of any Forfeiture Restrictions results in
compensation income or wages to the Employee for federal, state or local tax
purposes, the Employee shall deliver to the Company at the time of such receipt
or lapse, as the case may be, such amount of money as the Company may require to
meet its minimum obligation under applicable tax laws or regulations, and if the
Employee fails to do so, the Company is authorized to withhold from any cash or
stock remuneration (including withholding any Restricted Shares or Earned Shares
distributable to the Employee under this Agreement) then or thereafter payable
to the Employee any tax required to be withheld by reason of such resulting
compensation income or wages.  The Employee acknowledges and agrees that the
Company is making no representation or warranty as to the tax consequences to
the Employee as a result of the receipt of the Restricted Shares, the lapse of
any Forfeiture Restrictions or the forfeiture of any Restricted Shares pursuant
to the Forfeiture Restrictions.
 
 
-3-

--------------------------------------------------------------------------------

 
 
5.            Status of Stock.  The Employee agrees that the Restricted Shares
and Earned Shares issued under this Agreement will not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
federal or state securities laws.  The Employee also agrees that (a) the
certificates, if any, representing the Restricted Shares and Earned Shares may
bear such legend or legends as the Committee deems appropriate in order to
reflect the Forfeiture Restrictions and to assure compliance with the terms and
provisions of this Agreement and applicable securities laws, (b) the Company may
refuse to register the transfer of the Restricted Shares or Earned Shares on the
stock transfer records of the Company if such proposed transfer would constitute
a violation of the Forfeiture Restrictions or, in the opinion of counsel
satisfactory to the Company, of any applicable securities law, and (c) the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Restricted Shares or Earned Shares.
 
6.            Employment Relationship.  For purposes of this Agreement, the
Employee shall be considered to be in the employment of the Company as long as
the Employee remains an employee of either the Company or an Affiliate.  Without
limiting the scope of the preceding sentence, it is specifically provided that
the Employee shall be considered to have terminated employment with the Company
at the time of the termination of the “Affiliate” status of the entity or other
organization that employs the Employee.  Nothing in the adoption of the Plan,
nor the award of the Restricted Shares thereunder pursuant to this Agreement,
shall confer upon the Employee the right to continued employment by the Company
or affect in any way the right of the Company to terminate such employment at
any time.  Unless otherwise provided in a written employment agreement or by
applicable law, the Employee’s employment by the Company shall be on an at-will
basis, and the employment relationship may be terminated at any time by either
the Employee or the Company for any reason whatsoever, with or without cause or
notice.  Any question as to whether and when there has been a termination of
such employment, and the cause of such termination, shall be determined by the
Committee or its delegate, and its determination shall be final.
 
7.            Conditions to Plan Participation and Receipt of Restricted
Shares.  In consideration of the grant of the Restricted Shares, and in order to
protect the interests of the Company, its Affiliates, and their respective
equity holders and employees, the Employee acknowledges and agrees that it is a
condition precedent to his or her right to participate in, continue to
participate in, and receive benefits under the Plan (including receipt of the
Restricted Shares) that (a) the Employee shall at all times comply with laws
(whether domestic or foreign) applicable to the Employee’s actions on behalf of
the Company or any Affiliate, (b) the Employee shall not commit any action that
results in the Employee’s employment being subject to a Termination for Cause,
and (c) the Employee shall at all times fully and faithfully comply with all
material covenants and agreements set forth in this Agreement.  By entering into
this Agreement, the parties hereto agree that the conditions to participation in
the Plan set forth in this Section are an essential component of the Plan and
this Agreement, and it is their intent that such conditions not be severed from
the other terms and provisions of the Plan and this Agreement.
 
 
-4-

--------------------------------------------------------------------------------

 
 
8.             Notices.  Any notices or other communications provided for in
this Agreement shall be sufficient if in writing.  In the case of the Employee,
such notices or communications shall be effectively delivered if hand delivered
to the Employee at the Employee’s principal place of employment or if sent by
registered or certified mail to the Employee at the last address the Employee
has filed with the Company.  In the case of the Company, such notices or
communications shall be effectively delivered if sent by registered or certified
mail to the Company at its principal executive offices.
 
9.             Entire Agreement; Amendment.  This Agreement constitutes the
entire agreement of the parties with regard to the subject matter hereof, and
contains all the covenants, promises, representations, warranties and agreements
between the parties with respect to the shares granted hereby; provided,
however, that the terms of this Agreement shall not modify and shall be subject
to the terms and conditions of any employment and/or severance agreement between
the Company (or an Affiliate) and the Employee in effect as of the date a
determination is to be made under this Agreement.  Without limiting the scope of
the preceding sentence, except as provided therein, all prior understandings and
agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect.  This
Agreement may not be modified in any respect by any verbal statement,
representation or agreement made by any employee, officer, or representative of
the Company or by any written agreement unless signed by an officer of the
Company who is expressly authorized by the Company to execute such document.
 
10.            Binding Effect; Survival.  This Agreement shall be binding upon
and inure to the benefit of any successors to the Company and all persons
lawfully claiming under the Employee.  The provisions of Section 5 shall survive
the lapse of the Forfeiture Restrictions without forfeiture.
 
11.            Controlling Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without regard to
conflicts of law principles thereof, or, if applicable, the laws of the United
States.
 
[Signatures begin on the following page.]
 
 
-5-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all as of the date first above written.
 

  CARDTRONICS, INC.          
 
By:
/s/ Michael E. Keller     Name: Michael E. Keller     Title: General Counsel and
Secretary             /s/ Brad Conrad     BRAD CONRAD  

 
SPOUSAL CONSENT
 
Employee’s spouse, if any, is fully aware of, understands and fully consents and
agrees to the provisions of this Agreement and its binding effect upon any
marital or community property interests he/she may now or hereafter own, and
agrees that the termination of his/her and Employee’s marital relationship for
any reason shall not have the effect of removing any Restricted Shares and
Earned Shares otherwise subject to this Agreement from coverage hereunder and
that his/her awareness, understanding, consent and agreement are evidenced by
his/her signature below.
 
 
 
/s/ Kimberly Clark Conrad       Signature of Spouse               Kimberly Clark
Conrad       Printed Name of Spouse  


-6-